DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After receiving a Notice of Allowance, Applicant filed an RCE on 07 March 2022 to reopen prosecution for the consideration of a concurrently filed IDS that included CN-104442813.  The disclosure of this reference led to the discovery of its family member Petridis (US 2015/0073664).  Petridis is considered to be highly relevant and applicable to the limitations previously identified as allowable. Therefore, prior art rejections applying Petridis in combination with previously applied art have been made below.
There are no substantive arguments raised by Applicant in the RCE.  Therefore, no response to argument has been included.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016-0305094 A1), Shiratori (JP 2007-019804, while noting that the citations to and Examiner’s understanding of Shiratori are with respect to the machine language English translation previously provided to Applicant), Koravadi (US-20140313335 A1), DeWind (US 20060164230 A1) and Petridis (US 2015/0073664).
Claim 1
In regards to claim 1, Chang discloses an image processing apparatus, comprising: 
a processor {fig. 1, control unit 100 and [0061]-[0063]} configured to:
receive an image of surroundings of a vehicle from a camera {see [0003], [0007], and [0011]};
receive vehicle information including 
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, and an overhead image {see Fig. 4 providing optimal screens for every working mode step S40 in [0053]-[0058] and Figs. 6-9 showing the generated 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle {see Figs. 3 showing left and right cameras that supply lateral side images of the vehicle which are displayed in Figs. 6-8}, and;
control the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image

the vehicle lateral side image comprises a camera monitoring system mode image, having a display range of a viewing angle of a rear view mirror



controlling the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, {see Figs. 6-8 and Table 1 discussing/showing concurrent display of overhead (top) view image, travel direction (F/r1) image and lateral side images} 



	Although Chang discloses controlling the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, Chang is not relied upon to disclose generating an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between 
the object image having the generated obstacle partial region graphic superimposed on the object image; and the virtual image including the sweeping space graphic.
Petridis is an analogous reference from the same field of adaptive vehicle displays and solves a similar problem of providing a visual warning to a driver based on a predicted collision with an object.  See abstract, Technical Field in [0002], [0005], Figs. 2-4 and citations below.
	Petridis teaches vehicle mounted cameras and generation of overhead (plan view) images with the camera functioning as a proximity sensor to detect potential collisions wherein the image data from the camera can be combined or overlaid with graphical representations in [0011]-[0023].  Petridis also detects gear selection including reverse gear selection in and engages the collision detection when the vehicle is in reverse gear and travelling slowly [0074], [0078].
	Petridis also teaches:
generating a virtual image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion {see Fig. 4 illustrating the sweeping space graphic (predicted trajectory path 80) 
generating an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and the vehicle front portion {see Fig. 4 and [0028]-[0085] including predicted collision zone 82.  Regarding lateral side image see [0092] alternate embodiment extending the teachings to lateral side cameras, and processing of lateral side images to generate visual indications of the predicted collision zone on the lateral side of the vehicle including position of the predicted collision zone. See also [0029], [0033], [0047], [0067], [0069], claim 18}; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image {see Fig. 4 and citations above};  
wherein the vehicle lateral side image {Regarding lateral side image see [0092] alternate embodiment extending the teachings to lateral side cameras, and processing of lateral side images to generate visual indications of the predicted collision zone on the lateral side of the vehicle including position of the predicted collision zone. See also [0029], [0033], [0047], [0067], [0069], claim 18} includes:

the virtual image including the sweeping space graphic {see Fig. 4 including trajectory path 80}

    PNG
    media_image1.png
    591
    604
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s processor that already controls the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image to also generate an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and the vehicle front portion; superimpose the generated obstacle partial region graphic on the object image at the specific region of the obstacle 
Although Chang discloses vehicle image generation and concurrent display of travel direction, lateral side and overhead images, Chang’s control of this concurrent display is not based on the time elapsed from the start of the departure and the travel direction information and Chang does not receive vehicle information including a time elapsed from a start of departure of the vehicle.  Moreover, Chang’s lateral side image is not disclosed as being controlled to comprise a horizontally-rearward and downward image or a review view mirror display range based on the elapsed time as further indicated above using strikethrough font.
Shiratori is a highly relevant reference that has previously been applied as a primary reference against previous versions of, inter alia, claims 1 and 6. In more detail, Shiratori teaches an image processing apparatus, comprising:
a display device {see Fig. 1 including a display control part 40 that generates images for display 30};
a processor {display control part 40} configured to:
receive an image of surroundings of a vehicle from a camera {display control part 40 receives images from front 10a, rear 10b and side cameras 20a, 20b disposed on a vehicle as shown in Fig. 2.  See also paragraphs [0008]-[0010]},

generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image {See Fig. 2}, wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle {see Fig. 2}, and
control the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image based on the travel direction information {see paragraphs [0012]-[0016], [0019]-[0021], [0040]-[0042] and Figs. 4, 6, and 9.  See also rudder sensor 50 supplies direction of steering wheel rotation information and shift position sensor 60 supplies travel direction information that are received by processing unit 40 to detect/determine backwards travel and clockwise/counter-clockwise steering angle.  This detection/determination are used to update the display per paragraphs [0008] and [0012]-[0016]).  See also claim 8, Fig. 2E and paragraph [0023]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s vehicle image generation and concurrent display of travel direction, lateral side and overhead images, such that Chang’s control of this concurrent display is based on the travel direction information as taught by Shiratori 
Koravadi is a highly analogous reference teaching a vision system for a vehicle with adjustable cameras including front, rear, left and right cameras {see abstract, Figs. 1-3, paragraph [0013], and citations below}.  Korvadi also teaches generating a bird’s eye view (overhead view) in paragraphs [0004], [0012], and [0032].  Moreover, the side (lateral) cameras have an adjustable viewing angle including a downward and rearward camera orientation and resultant image to get better information on the surrounding areas of the vehicle as per Fig. 5, paragraph [0018]-[0019]}.  
	Furthermore, Koravadi teaches wherein the vehicle lateral side image comprises a horizontallv-rearward and downward image of rear wheels of the vehicle 
{See paragraphs [0005], [0020]-[0023], [0031] describing changing the camera orientation (field of view) to point in more downward direction in order to display the ground area immediately adjacent the vehicle when travelling in reverse at a low speeds 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Chang-Shiratori’s vehicle image generation and concurrent display of travel direction, lateral side and overhead images based on travel direction information such that Chang’s lateral side image is controlled to comprise a horizontally-rearward and downward image or a review view mirror display range as taught by Korvadi because doing so provides the driver with better visual information on the surrounding areas of the vehicle for backing up and/or trailering operations as motivated by Korvadi in paragraphs [0016]-[0019]
and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  Nevertheless, the control/switching of these images by Korvadi is based on a vehicle speed threshold and not on a time elapsed form a start of departure of the vehicle {See paragraphs [0005] and [0020] describing 
DeWind is an analogous reference from the same field of adaptive vehicle displays. See Figs. 7, 15, 20, 46, 53, and 54 and [0002]-[0004], [0204]-[0205].  DeWind teaches a mirror assembly for a vehicle that includes a video display screens 18, 20 that display images from cameras disposed around the vehicle as per [0079]-[0081] based on a control 30.  
DeWind also teaches receiving vehicle information including a time elapsed from a start of departure of the vehicle {see timing device 592 in Fig. 54 and [0171]-[0172]}
Furthermore, DeWind teaches the equivalence of using a vehicle speed threshold or an elapsed time (threshold) from a start of departure of the vehicle to switch between display modes that aid a driver in reversing situations such as backing up or trailer hitch operations.  See [0171]-[0172] discussing activating the rear vision system (corresponding to the a first mode wherein the vehicle lateral side image comprises a horizontallv-rearward and downward image of rear wheels of the vehicle as more specifically taught by Korvadi) in a case where the time elapsed from the start of departure of the vehicle is less than a determined time, and deactivating a rear vision system in a case where the time elapsed from the start of the departure is more than the determined time.  Significantly, DeWind specifically teaches in [0171] the equivalence of using either vehicle threshold speed, vehicle threshold distance travelled 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Chang, Petridis, Shiratori, and Koravadi i) such that the base combination receives vehicle information including a time elapsed from a start of departure of the vehicle as taught by DeWind and ii) such that Koravadi’s vehicle lateral side image is switched between modes based on the elapsed time from a start of departure of the vehicle as also taught by DeWind instead of being based on vehicle speed such that the vehicle lateral side image a horizontallv-rearward and downward image of rear wheels of the vehicle in a case where the time elapsed from the start of departure of the vehicle is less than a determined time, and the vehicle lateral side image comprises a camera monitoring system mode image, having a display range of a viewing angle of a rear view mirror, in a case where the time elapsed from the start of the departure is more than the determined time because a) DeWind teaches, in [0171], the equivalence of speed-based display mode switching and elapsed-time-based display mode switching for a “rear vision assist” such as Korvadi’s rear vision assist imaging rearward and downward; b) DeWind motivates such a switching of rear vision assist in [0171] because doing so provides a continuous, stable display to the driver of the vehicle during the entire hitching or reversing operation despite frequent gear changes during such operations; c) and/or because doing so 
Claim 2 (Cancelled)

Claim 3
In regards to claim 3, Chang discloses wherein the processor is further configured to: one of generates or updates the overhead image, the vehicle travel direction image, and the vehicle lateral side image in accordance with the received vehicle information {see the updated displays in Figs. 6-9 that include overhead, travel direction and lateral side images that are generated and updated in accordance with the vehicle information.  See Fig. 4 mode determination and providing optimal screens per working mode that depend on driving speed, mode and turning vehicle information. See also Fig. 5, [0028]-[0033] and Table 1, [0035]-[0040]}.
Claim 4
In regards to claim 4, Chang discloses wherein the processor is further configured to
one of generate or update the overhead image, the vehicle travel direction image, and the vehicle lateral side image in accordance with the direction of rotation of the steering wheel {see the updated displays in Figs. 6-9 that include overhead, travel direction and lateral side images that are generated and updated in accordance with the vehicle information.  See Fig. 4 mode determination and providing optimal screens per working mode that depend on driving speed, mode and turning vehicle information. See also Fig. 5, [0028]-[0033] and Table 1, [0035]-[0040]}.
Claim 5
In regards to claim 5, Chang discloses wherein the processor is further configured to 
selectively display one of a vehicle left side image or a vehicle right side image as the vehicle lateral side image based on the direction of rotation of the steering wheel {see the updated displays in Figs. 6-9 that include overhead, travel direction and lateral side images that are generated and updated in accordance with the vehicle information.  See Fig. 4 mode determination and providing optimal screens per working mode that depend on driving speed, mode and turning vehicle information. See also Fig. 5, [0028]-[0033] and Table 1, [0035]-[0040]}.
Claim 6
Chang is not relied upon to disclose the details of claim 6.
Shiratori is a highly relevant reference that has previously been applied as a primary reference against previous versions of, inter alia, claims 1 and 6. In more detail, Shiratori teaches an image processing apparatus, comprising:
a display device {see Fig. 1 including a display control part 40 that generates images for display 30};
a processor {display control part 40} configured to:
receive an image of surroundings of a vehicle from a camera {display control part 40 receives images from front 10a, rear 10b and side cameras 20a, 20b disposed on a vehicle as shown in Fig. 2.  See also paragraphs [0008]-[0010]},
receive vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle, wherein the travel direction 
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, and an object image of an obstacle {See Fig. 2 while also noting the interpretation of the claimed object image discussed above},wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle {see Fig. 2}, and
determine display positions of 
side image on the display device based on the direction of rotation of the steering
wheel of the vehicle and the travel direction information of the vehicle, wherein
the display positions based on the travel in the clockwise direction is different from the display positions based on the travel in the anti-clockwise direction {rudder sensor 50 and shift position sensor 60 supply travel direction and direction of steering wheel rotation information that is received by processing unit 40 and used to update the displays (front/rear “travel direction” views and lateral L/R views) are updated based on forward/reverse gear/direction and/or steering angle per paragraphs [0008], [0012]-[0016] and [0019]-[0021] which describe displaying the front image when the vehicle is moving in the forward direction and selectively ; and
control the display device to concurrently display the vehicle travel direction image, and the vehicle lateral side image based on the determined display positions {see above evidence for determining display positions.  See also evidence for claims 5-8 below and paragraphs [0012]-[0016] and [0019]-[0021] discussed above}.
Shiratori also teaches that processor (40) is further configured to:
determine that the vehicle travels backward and in the anti-clockwise direction based on the travel direction information of the vehicle and the direction-of-rotation information of the steering wheel; generate a vehicle rear image as the vehicle travel direction image based on the determination; generate the vehicle left side image as the vehicle lateral side image based on the determination; and control the display device to display the generated vehicle rear image and the generated vehicle left side image {rudder sensor 50 supplies direction of steering wheel rotation information and shift position sensor 60 supplies travel direction information that are received by processing unit 40 to detect/determine backwards travel and clockwise/counter-clockwise steering 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Chang’s control unit that generates combined display of overhead, travel direction and lateral side images of a vehicle based on vehicle mode to determine that the vehicle travels backward and in the anti-clockwise direction based on the travel direction information of the vehicle and the direction-of-rotation information of the steering wheel; generate a vehicle rear image as the vehicle travel direction image based on the determination; generate the vehicle left side image as the vehicle lateral side image based on the determination; and control the display device to display the generated vehicle rear image and the generated vehicle left side image as taught by  Shiratori because Chang explicitly motivates additional working modes and corresponding optimal display arrangements in [0058] and is well adapted for such a modification by inputting driving direction as well as steering wheel direction in [0028] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7

Claim 8
In regards to claim 8, Chang is not relied upon to disclose but Shiratori teaches wherein the processor (40) is further configured to:
determine that the vehicle travels backward and in the clockwise direction based on the travel direction information of the vehicle and the direction-of-rotation of the steering wheel; generate a vehicle rear image as the vehicle travel direction image based on the determination; generate the vehicle right side image as the vehicle lateral side image based on the determination; and control the display device to display the generated vehicle rear image and the generated vehicle right side image {rudder sensor 50 supplies direction of steering wheel rotation information and shift position sensor 60 supplies travel direction information that are received by processing unit 40 to detect/determine backwards travel and clockwise/counter-clockwise steering angle.  This detection/determination are used to update the display per paragraphs [0008] and [0012]-[0016]).  See also claim 8, Fig. 2E and paragraph [0024] and Fig. 2F for reverse/backwards/sternway/retreat, clockwise vehicle travel operations that generates & displays a rear image and right side image while disappearing the right side image}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Chang’s control unit that generates combined display of overhead, travel direction and lateral side images of 
Claim 9
In regards to claim 9, Chang discloses wherein the processor is further configured to display the vehicle right side image on a right side of the overhead image {see Fig. 7}.
Claim 10
In regards to claim 10, Chang discloses side cameras {Fig. 3} that generate the vehicle lateral side image but is not relied upon to disclose that the side image has a field of view such that a side region image of the vehicle is included in the vehicle lateral side image.
Shiratori discloses that the side image is such that a side region image of the vehicle is included in the vehicle lateral side image {see Figs. 7 and 9 illustrating that the vehicle is included in the lateral side images}.

Claim 11
In regards to claim 11, Chang is not relied upon to disclose but Petridis teaches
generating the vehicle lateral side image such that at least one of a first guide line that indicates the vehicle movement direction of the vehicle, or a second guide line that indicates a sweeping space of an outermost portion of a vehicle body in a road space is superimposed on the generated vehicle lateral side image {see citations above for claim 1.  See Fig. 4 illustrating the sweeping space graphic (predicted trajectory path 80) between the outermost (side) portion of a vehicle 70 and obstacle 72; Fig. 3 is generated in a case when there is no possibility of collision while Fig. 4 shows the visual indication when a collision will occur as per [0082]-[0085].  Regarding superimposing on vehicle lateral side image see [0092] alternate embodiment extending the teachings to lateral side cameras, and processing of lateral side images to generate visual indications of the predicted collision zone on the lateral side of the vehicle including 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s processor that already controls the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image to also generate the vehicle lateral side image such that at least one of a first guide line that indicates the vehicle movement direction of the vehicle, or a second guide line that indicates a sweeping space of an outermost portion of a vehicle body in a road space is superimposed on the generated vehicle lateral side image as taught by Petridis because doing so helps prevent collisions by providing a graphical collision warning as motivate by Petridis in [0057]-[0059].
Claim 12
In regards to claim 12, Chang is not relied upon to disclose Petridis teaches wherein the processor is further configured to:
superimpose an indication to warn of a hit risk on at least one of the vehicle travel direction image, the vehicle lateral side image, or the overhead image {see Fig. 4, position of prediction collision zone on the obstacle 82 which is a visual indicator superimposed on the lateral or overhead image to warn of a collision (hit risk) as further discussed in [0084]-[0087]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s processor that already controls the display device to on at least one of the vehicle travel direction image, the vehicle lateral side image, or the overhead image as taught by Petridis because doing so helps prevent collisions by providing a graphical collision warning as motivate by Petridis in [0057]-[0059] and [0086]-[0087].
Claim 13
In regards to claim 13, Chang discloses front and rear cameras {Fig. 3} that generate front and rear travel images but is not relied upon to disclose that travel direction image has a field of view that includes an end portion region image of the vehicle.
Shiratori discloses wherein the vehicle travel direction image further includes an end portion region image of the vehicle {see Figs. 7 and 9 illustrating that an end portion region (front/rear) the vehicle is included in the travel direction image}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s travel direction images from cameras mounted on the front and rear of the vehicle to have a field of view such that includes an end portion region image of the vehicle as taught by Shiratori because doing so enables a field of view that encompasses hazards very close to or in touching proximity to the vehicle 
Claims 15, 16, and 21
The rejection of apparatus claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 15, computer readable medium claim 16, and system claim 21 while noting that the citations above include references to methods; [0061] of Chang discloses computer readable medium implementations; and   cameras 160, Fig. 1 of Chang discloses the “at least one camera” additionally recited in claim 21. 

Claim 17
Although Chang discloses controlling the concurrent display of the overhead, travel direction, and lateral side images; Chang is not relied upon to disclose
receiving a speed of the vehicle; or b)  controlling the display device to display the horizontally-rearward and downward image of the rear wheels of the vehicle in a case where the speed of the vehicle is below a determined speed.
	Koravadi is a highly analogous reference teaching a vision system for a vehicle with adjustable cameras including front, rear, left and right cameras {see abstract, Figs. 1-3, paragraph [0013], and citations below}.  Korvadi also teaches generating a bird’s eye view (overhead view) in paragraphs [0004], [0012], and [0032].  Moreover, the side (lateral) cameras have an adjustable viewing angle {Fig. 5, paragraph [0018]-[0019]}.  
	Furthermore, Koravadi teaches receiving a speed of the vehicle and controlling the display device to display the horizontally-rearward and downward image of the rear 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang that already controls the concurrent display of the overhead, travel direction, and lateral side images to also include receiving a speed of the vehicle as the vehicle information and controlling the display device to display the horizontally-rearward and downward image of the rear wheels of the vehicle in a case where the speed of the vehicle is below a determined speed as taught by Koravadi because a) adapting the images based on vehicle speed is highly advantageous and specifically motivated by Korvadi; to wit “The dynamically adjustable camera orientation aspect of the present invention is shown in FIG. 5, where the camera mounting position/orientation (especially for the side cameras) is very important to get better information on the surrounding area sideward and/or rearward of the vehicle, especially for the applications such as autonomous driving, lane change assist and traffic jam assist, blind spot detection and/or the like” for low speed travel as explicitly motivated by Korvadi in paragraph [0018] and, for high speed travel, displaying regions further away from the vehicle (by orienting the side cameras to point forward instead of angled downwardly) are very useful for collision avoidance system or the like as explicitly 


Claim 18
Although Chang discloses controlling the concurrent display of the overhead, travel direction, and lateral side images; Chang is not relied upon to disclose controlling the display device to display the camera monitoring system mode image in a case where the speed of the vehicle is above the determined speed.
	Koravadi is a highly analogous reference teaching a vision system for a vehicle with adjustable cameras including front, rear, left and right cameras {see abstract, Figs. 1-3, paragraph [0013], and citations below}.  Korvadi also teaches generating a bird’s eye view (overhead view) in paragraphs [0004], [0012], and [0032].  Moreover, the side (lateral) cameras have an adjustable viewing angle {Fig. 5, paragraph [0018]-[0019]}.  
Furthermore, Koravadi teaches controlling the display device to display the vehicle lateral side image that corresponds to a camera monitoring system mode in a case where the speed of the vehicle is above the determined speed {See paragraphs [0005] and [0020] describing changing the camera orientation (field of view) to point in more downward direction in order to display the ground area immediately adjacent the vehicle when travelling at a low speeds and capturing image data further away from the vehicle when the vehicle is travelling above a threshold speed.  See also paragraph [0018] regarding side/lateral cameras}.
is very important to get better information on the surrounding area sideward and/or rearward of the vehicle, especially for the applications such as autonomous driving, lane change assist and traffic jam assist, blind spot detection and/or the like” for low speed travel as explicitly motivated by Korvadi in paragraph [0018] and, for high speed travel, displaying regions further away from the vehicle (by orienting the side cameras to point forward instead of angled downwardly) are very useful for collision avoidance system or the like as explicitly motivated by Korvadi in paragraph [0005] and/or b) DeWind motivates such a switching of rear vision assist in [0171] because doing so provides a continuous, stable display to the driver of the vehicle during the entire hitching or reversing operation despite frequent gear changes during such operations.
Claim 19
.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Petridis, Shiratori, Koravadi, and DeWind as applied to claim 1 above, and further in view of Shimizu (US 2006-0287826 A1).  
Claim 14
In regards to claim 14, Chang discloses a plurality of cameras on the front, right, left and rear sides Chang is not relied upon to disclose:
the vehicle lateral side image includes one of a front right side image, a rear right
side image, a front left side image, or a rear left side image of the vehicle, 
and the processor is further configured to superimpose the front right side image on a front right region of the overhead image, the rear right side image on a rear right region of the overhead image, the front left side image on a front left region of the overhead image, or the rear left side image on a rear left region of the overhead image.
Shimizu also teaches 
the vehicle lateral side image includes one of a front right side image, a rear right
or a rear left side image of the vehicle {see Fig. 22A showing camera units 10 producing front right, rear right, front left and rear left side images}, 
and the processor is further configured to superimpose the front right side image on a front right region of the overhead image, the rear right side image on a rear right region of the overhead image, the front left side image on a front left region of the overhead image, or the rear left side image on a rear left region of the overhead image {see Fig. 22B showing superimposing the front right, rear right, front left and rear left side images as per [0414] while [0277] discussing that the vehicle may be displayed in a bird’s  eye view that provides an easy to understand parking assist.  Moreover, Shimizu also displays a vehicle illustration 70 at the center of the combined display as shown in Fig. 13 [0321]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s concurrent, superimposed display of an overhead image and a left/right lateral image in which the left/right lateral image is positionally arranged to the left/right of the overview image depending upon vehicle information (turning mode) to include additional lateral side images (right front, right rear, left front, left rear) and to superimpose these lateral side images relative to the overhead image in positions that correspond to the camera’s positional arrangement such that the processor is further configured to superimpose the front right side image on a front right region of the overhead image, the rear right side image on a rear right region of the overhead image, the front left side image on a front left region of the overhead image, or the rear left side image on a rear left region of the overhead image as taught by Shimizu because doing so provides a high degree of positional granularity for camera/displayed images that increases safety and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Like DeWind, Karner US 20060061008 A1 teaches the equivalence of using a vehicle speed threshold or an elapsed time (threshold) from a start of departure of the vehicle to switch between display modes that aid a driver in reversing situations such as backing up or trailer hitch operations.  See Fig. 32, [0155].  See also Karner (US 20180056871 A1) [0160].
Nagai (US-20180322655 A1) discloses generating bird’s eye (overhead) images  by superimposing images including a virtual own-vehicle image A on the overhead image.  See [0085] and Fig. 2.
Baur (US-20140333770 A1) discloses a key concept of the amended claims including selecting the rearward field of view when the vehicle is traveling forward at a speed above a threshold speed and selecting the downward field of view when the vehicle is traveling forward or reverse at a speed below a threshold speed (such as during a parking maneuver where the surround view display may be used by the driver). Optionally, when used in its generally sideward and rearward viewing orientation, image data captured by the camera may be used by a side object detection system or blind zone detection system or lane change assist system or the like, while, when used in its 
Inanobe (US-20140354816 A1) discloses that a virtual viewpoint (bird’s eye view/overhead image) is displayed when travelling in reverse.  When the vehicle speed is sufficiently high, the display switches the display.  Moreover, both speed and steering angle also affect the display.  See paragraphs [0016], [0061]-[0062], [0071], [0074].
Lang (US-20170374287 A1) discloses fields of view may be displayed in accordance with vehicle parameters including at least one or more of steering angle, steering wheel movement, braking amount, vehicle speed, direction indicator and/or turn signal.   Lang also teaches modifying the visual depiction of the fields of view depending upon the driving speed, so that the visual depiction of the information from the front area of the vehicle is enlarged and the visual depiction of information from the tail area is smaller when slowly driving; on the other hand, the visual depiction of the front area is scaled down and the visual depiction toward the rear is enlarged when driving faster. Finally, when driving in reverse, the focus can lie on the depiction of the information around the passenger side. See paragraph [0021].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486